Loring, J.
The contention of the petitioner is that until a hearing has been had under R. L. c. 19, § 23, he is de jure the janitor of police station No. 5, and is entitled to a writ of mandamus directing his reinstatement.
Such a writ should be brought against the police board, to whom the control of police stations is given by St. 1885, c. 323, § 4, and whose duty it would be to reinstate the petitioner if his contention is right. See in this connection Ham v. Boston Board of Police, 142 Mass. 90.

Petition dismissed.